Citation Nr: 0821738	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  06-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an extension of a temporary total 
disability rating based on the need for convalescence beyond 
April 30, 2005, for residuals of left shoulder surgery.

2.  Entitlement to a schedular rating in excess of 10 percent 
for a left shoulder disability, during the period following 
the temporary total rating for convalescence.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States 
Coast Guard from September 1978 to February 1999.

This appeal to the Board of Veterans' Appeals (Board) is from 
July and August 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which rated the veteran's left shoulder disability as 10 
percent disabling on and after April 1, 2005, and denied an 
extension of a temporary total rating based on the need for 
convalescence beyond March 2005.  Although the temporary 
total rating was extended through April 2005 in an August 
2006 decision by a Decision Review Officer, this did not 
satisfy the veteran's appeal.


FINDINGS OF FACT

1.  As a result of residuals of left shoulder surgery in 
February 2005, the veteran was not able to work until May 8, 
2005.

2.  For the period beginning June 1, 2006, the veteran's left 
shoulder disability has been manifested by mild pain on 
motion, with no significant restriction in motion; but the 
surgical scar is tender.


CONCLUSIONS OF LAW

1.  The criteria for an extension of a temporary total rating 
based on post-surgical convalescence for a left shoulder 
disability through May 2005 have been met.  38 C.F.R. § 4.30 
(2007).





2.  For the period beginning June 1, 2005, the veteran's left 
shoulder disability does not warrant more than 10 percent 
rating for impairment of the shoulder, but a separate 10 
percent rating is warranted for a surgical scar.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5002, 5201, 5203; § 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant, see 
38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits 
Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 
2832) (providing that "[i]n making the determinations under 
[section 7261(a)], the Court shall . . . take due account of 
the rule of prejudicial error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 5, 2007).

With respect to the temporary total rating issue, the 
complete benefit sought on appeal is granted in this 
decision.  Therefore, no further development is required.

With respect to the claim for an increased schedular rating, 
the Board notes that the 
Court has recently provided guidance with respect to the 
notice that is necessary in increased rating claims.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Adequate 
VCAA notice in an increased rating claim must inform the 
claimant that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
and that, if an increase in disability is found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes.  If the claimant is rated under a Diagnostic Code that 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability, the notice letter must provide at least 
general notice of that requirement.  The notice letter must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation.

In this case, February 2005 and March 2006 letters informed 
the veteran that he must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life.  
They also included information on how VA determines the 
disability rating by use of the rating schedule, and provided 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain), to 
include treatment records, Social Security determinations, 
statements from employers concerning the impact of the 
disability on the veteran's employment, and statements from 
persons concerning their observations of how the disability 
has affected the veteran.  They also informed the veteran of 
the assistance that VA would provide to obtain evidence on 
his behalf.  

This is not a case in which a noticeable worsening or 
increase in severity of the disability would not establish 
the veteran's entitlement to an increased rating.  In any 
event, the veteran was provided the specific criteria for 
rating the disability in the Statement of the Case.

Although the veteran was not provided adequate notice until 
after the initial adjudication of the claim, the Board finds 
that there is no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  In this regard, the Board notes 
that following the provision of the required notice and the 
completion of all indicated development, the originating 
agency readjudicated the claim in August 2006.  There is no 
indication or reason to believe that the ultimate decision on 
this claim would have been different had complete VCAA notice 
been provided at an earlier time.

In addition, as explained below, the Board has determined 
that a higher rating is not warranted for functional 
impairment of the left shoulder.  Consequently, no effective 
date for an increased rating for functional impairment of the 
left shoulder will be assigned.  The Board has determined 
that a separate 10 percent rating is warranted for a surgical 
scar throughout the period on appeal.  Therefore, it is clear 
that the failure to provide earlier notice with respect to 
the effective-date element of the claim was no more than 
harmless error.  

The Board also notes that the veteran has been afforded an 
appropriate VA examination and service medical records and 
pertinent post-service medical records have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate the claim.  The Board is also 
unaware of any such outstanding evidence.

In sum, the Board is satisfied that that any procedural 
errors in the originating agency's development and 
consideration of these claims were insignificant and non 
prejudicial to the veteran.  Accordingly, the Board will 
address the merits of the claims.

Temporary Total Rating

The veteran underwent a left shoulder rotator cuff 
decompression and repair procedure on February 8, 2005.  He 
contends that he was unable to return to work following this 
procedure until May 8, 2005, and that the temporary total 
rating therefore should have been extended another month.  
The medical evidence shows that the veteran required frequent 
physical therapy following the surgery, with the last session 
occurring on May 5, 2005.  In addition, the orthopedic 
surgeon who performed the procedure reported in May 2005 that 
the veteran was disabled from work from February 8, 2005, 
until May 8, 2005.  Therefore, the Board agrees that an 
extension of the temporary total rating through May 2005 is 
in order.

Schedular Rating

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

For active rheumatoid arthritis, a 20 percent rating is 
assigned for one or two exacerbations a year in a well- 
established diagnosis; a 40 percent rating is assigned with 
symptom combinations productive of definite impairment of 
health objectively supported by examination findings or 
incapacitating exacerbations occurring 3 or more times a 
year.  A 60 percent rating is assigned where manifestations 
are less than commensurate with the criteria for a 100 
percent rating but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A 100 percent rating is 
assigned with constitutional manifestations associated with 
active joint involvement, totally incapacitating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5002.

Chronic residuals of rheumatoid arthritis are to be rated on 
the basis of limitation of motion or ankylosis of the 
specific joints affected.  When, however, the limitation of 
motion of the specific joint(s) involved is noncompensable 
under the appropriate diagnostic code(s), a 10 percent rating 
is for application for each such major joint or group of 
minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  A Note to 
the Code provides that the rating for active process cannot 
be combined with that for residuals based on limitation of 
motion or ankylosis; the higher rating is to be assigned.

Limitation of motion of the arm is rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5201.  Under that code, a 20 percent 
rating is warranted for limitation of the major or minor arm 
at shoulder level.  A higher evaluation of 30 percent is 
warranted for limitation of motion of the major arm midway 
between the side and shoulder level. A 40 percent rating is 
warranted for limitation of motion of the major arm to 25 
degrees from side.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).

A 10 percent evaluation is authorized for superficial scars 
that are painful on examination.  38 C.F.R. § 4.118, 
Diagnostic Code 7804.

Any reasonable doubt regarding a degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.

As discussed above, the Board has determined that the veteran 
is entitled to a temporary total rating through May 2005.  
When he was seen by his orthopedic surgeon on May 4, 2005, it 
was noted that the incision was healed and that the 
discomfort in the subacromial area was diminishing.  The 
assessment was that he ha made satisfactory progress 
following the surgical procedure.  He was told that he could 
discontinue physical therapy.  

In July 2005, the veteran was afforded a VA examination to 
determine the current degree of severity of his left shoulder 
disability.  It was noted that the veteran was currently 
employed as a ferryboat captain and fully functional in his 
activities of daily living, to include driving without 
restriction, housework, home maintenance and lawn and garden 
care.  His hobbies were noted to include water skiing, 
snowmobiling, and skiing, but these activities were limited 
due to his disabilities.  The veteran complained of some 
symptoms, with pain ranging from 0 to 6 on a 10-point scale, 
depending on the activity and weather.  The pain was worse 
during damp weather and when he did overhead work.  He 
reported no instability or subluxation and mild lack of 
endurance, particularly from having his arm overhead.  
Medications were described as helpful in relieving symptoms.

Upon physical examination, a well healed surgical scar was 
observed over the anterior shoulder.  There was minimal 
tenderness of the scar.  The distal end of the veteran's 
clavicle was slightly raised.  Range of motion testing 
revealed forward flexion and abduction of 0 to 180 degrees.  
Internal and external rotation testing revealed 0 to 90 
degrees of movement.  For all range of motion tests, the 
veteran reported pain of 2/10, but was found to have no 
increase in pain, fatigue, weakness, or lack of endurance 
with repetitive testing.  Crepitus was noted with range of 
motion testing.  No instability, redness or heat was found.

The record reflects that the veteran does not have active 
rheumatoid arthritis and that the disability is properly 
rated on the basis of chronic residuals.  The foregoing 
evidence shows that the disability is manifested by slight or 
mild pain which does not significantly limit function of the 
shoulder.  The Board has considered all of the potentially 
applicable codes for rating functional impairment of the 
shoulder but finds that the veteran does not have sufficient 
functional impairment to justify a compensable rating under 
any of those codes.  The disability is manifested by pain on 
motion and is therefore properly assigned a 10 percent rating 
under Diagnostic Code 5002.

The Board has considered whether the functional impairment of 
the shoulder warrants a higher rating for any portion of the 
period on appeal; however, at no time during the period in 
question has the disability warranted more than the assigned 
10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West; 12 Vet. App. 119 (1999).

The VA examination did disclose some tenderness of the 
surgical scar.  Therefore, the Board does find that a 
separate 10 percent rating is warranted for the scar under 
Diagnostic Code 7804 throughout the period on appeal.  


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an extension of a temporary total disability 
rating based on the need for convalescence through May 2005 
is granted; subject to the criteria applicable to the payment 
of monetary benefits.

The Board having determined that the veteran's left shoulder 
disability warrants a 10 percent rating for functional 
impairment of the shoulder and a separate 10 percent rating 
for a surgical scar on and after June 1, 2005, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria applicable to the payment of monetary benefits.




____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


